Citation Nr: 0719491	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an injury of the right knee with traumatic 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of an injury of the right knee on the 
basis of instability and subluxation.  

3.  Entitlement to an increased disability rating for 
residuals of shell fragment wound of the right lower leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
was subsequently transferred to the Regional Office (RO) in 
Boston, Massachusetts.

The issues of entitlement to increased ratings for right knee 
disability on the basis of instability and subluxation and 
for residuals of a shell fragment wound of the right lower 
leg are addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Any lateral instability or recurrent subluxation of the 
veteran's right knee does not more nearly approximate 
moderate than slight. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right knee injury on the basis of 
instability and subluxation have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The veteran was provided VCAA notice in a letter mailed in 
December 2003, before the initial adjudication of the claim.  
Although this letter did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The veteran was not provided the requisite notice with 
respect to the effective-date element of his claim until May 
2007, after the initial adjudication of the claim.  Although 
this notice was untimely, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's knee 
disability on the basis of instability or subluxation.  
Consequently, an effective date for an increased rating will 
not be assigned, so the failure to provide timely notice with 
respect this element of the claim was no more than harmless 
error.

The Board notes that all service medical records and 
pertinent private medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the evidence of record is not adequate for 
purposes of rating the disability addressed in this decision.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

Although the veteran contends that an increased rating is 
warranted for instability of his right knee, he has submitted 
no objective evidence to support his contention.  His private 
treatment records do not show that instability or subluxation 
of his right knee was found.  Moreover, the veteran was 
afforded VA examinations of his right knee in January 2004 
and March 2005.  No evidence of instability or subluxation 
was found on either examination.  In view of the absence of 
any objective evidence of instability or subluxation, the 
Board concludes that the preponderance of the evidence is 
against this claim.

ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of an injury of the right knee on the basis of 
instability and subluxation is denied.


REMAND

The March 2005 VA fee-basis examiner stated that the veteran 
had right knee fatigue, weakness, and lack of endurance, but 
he made no attempt to assess the extent of limitation of 
motion resulting from these factors.  Therefore, the 
examination report is not adequate for rating purposes.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran alleges that the residuals of the shell fragment 
wound of his right lower leg have increased in severity.  The 
record reflects that he was not provided a VA examination in 
response to this claim and that the most recent VA 
examination of this disability was in 2001.  Therefore, the 
Board has determined that he should be afforded a VA 
examination to determine the current degree of severity of 
this disability.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his 
residuals of a shell fragment wound of 
the right lower leg and the residuals of 
an injury of the right knee with 
traumatic arthritis .  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also identify 
any objective evidence of locking of 
the knee and provide an assessment 
of the frequency of any locking.

The scars of the veteran's right 
knee and lower leg, and any symptoms 
and functional impairment associated 
with the scars should be described.  
The examiner should also identify 
any muscle damage due to the shell 
fragment wound of the right lower 
leg and any functional impairment 
associated with the muscle damage.

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should also 
be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


